                                    Case 21-10212                Doc 9       Filed 01/12/21             Page 1 of 2


 Information to identify the case:
 Debtor 1              Meta Karlise Townsend                                                    Social Security number or ITIN            xxx−xx−9787
                       First Name   Middle Name    Last Name                                    EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               District of Maryland
                                                                                                Date case filed for chapter 11 1/12/21
 Case number:          21−10212 NVA             Chapter: 11

Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
case. Visit http://www.mdb.uscourts.gov/ and click on Filing Without An Attorney for additional resources and
information.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Meta Karlise Townsend

 2. All other names used in the
    last 8 years

 3. Address                                    136 Clarence Avenue
                                               Severna Park, MD 21146

 4. Debtor's attorney                          Brett Weiss                                               Contact phone 301−924−4400
      Name and address                         The Weiss Law Group, LLC                                  Email: brett@bankruptcylawmaryland.com
                                               6404 Ivy Lane, Suite 650
                                               Greenbelt, MD 20770

 5. Bankruptcy trustee                         Monique D. Almy                                             Contact phone (202) 508 8749
      Name and address                         Crowell & Moring                                            Email: malmytrustee@crowell.com
                                               1001 Pennsylvania Avenue, N.W., 10th Fl
                                               Washington, DC 20004−2595

 6. Bankruptcy clerk's office                  Baltimore Division                                         Hours open:
      Documents in this case may be filed      101 West Lombard Street, Ste. 8530                         8:45 − 4:00 PM
      at this address.                         Baltimore, MD 21201
      You may inspect all records filed in                                                                Contact phone (410) 962−2688
      this case at this office or online at    Clerk of the Bankruptcy Court:
      www.pacer.gov.                                                                                      Date: 1/14/21
                                               Mark A. Neal
                                                                                                           For more information, see page 2 >
Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
                                   Case 21-10212                 Doc 9          Filed 01/12/21               Page 2 of 2

Debtor Meta Karlise Townsend                                                                                                          Case number 21−10212

 7. Meeting of creditors                                                                                      Location:
     Debtors must attend the meeting to      February 10, 2021 at 01:00 PM                                    BY TELEPHONIC CONFERENCE:
     be questioned under oath. In a joint                                                                     PLEASE CALL 866−626−4103
     case, both spouses must attend.         The meeting may be continued or adjourned to a later             ENTER PASSCODE 2560365
     Creditors may attend, but are not       date. If so, the date will be on the court docket.
     required to do so.

 8. Deadlines     The bankruptcy clerk's office must receive these documents and any required filing fee by the following deadlines.
    File by the deadline to object to discharge or to challenge                                First date set for hearing on confirmation of plan.
    whether certain debts are dischargeable:                                                   The court will send you a notice of that date later.

     You must file a complaint:                                                                             Filing deadline for dischargeability
     • if you assert that the debtor is not entitled to receive a discharge of any debts under              complaints: 4/12/21
       11 U.S.C.§1141(d)(3) or
     • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).


     Deadline for filing proof of claim:
     For all creditors (except a governmental unit):                                                        3/23/21
     For a governmental unit:                                                                               7/12/21
     A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim may be filed electronically from the court's web site at
     http://www.mdb.uscourts.gov/content/electronic−filing−claims. A proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's
     office.
     Your claim will be allowed in the amount scheduled unless:
     • your claim is designated as disputed, contingent, or unliquidated;
     • you file a proof of claim in a different amount; or
     • you receive another notice.

     If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file a proof of claim or you might not
     be paid on your claim and you might be unable to vote on a plan. You may file a proof of claim even if your claim is scheduled.
     You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
     Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of claim submits a creditor to the
     jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For example, a secured creditor who files a proof of claim may
     surrender important nonmonetary rights, including the right to a jury trial.


     Deadline to object to exemptions:                                                                      Filing Deadline:
     The law permits debtors to keep certain property as exempt. If you believe that                        30 days after the conclusion of the meeting of
     the law does not authorize an exemption claimed, you may file an objection.                            creditors

                                             If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 9. Creditors
    address
              with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

                                               Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                               court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 10. Filing a Chapter 11
     bankruptcy case
                                               and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                               hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                               trustee is serving, the debtor will remain in possession of the property and may continue to operate the
                                               debtor's business.

                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                             See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                             all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                             from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 11. Discharge of debts                      should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                             and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                             entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                             the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                             send you another notice telling you of that date.

                                             The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                             distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 12. Exempt property                         as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                             believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                             bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

 13. Debtor electronic                      The U.S. Bankruptcy Court for the District of Maryland offers all parties the ability to receive court notices and
     bankruptcy noticing                    orders via email, instead of U.S. mail. To participate, debtors must complete and file a DeBN request form with
                                            the Court −− additional information is available under Programs & Services at http://www.mdb.uscourts.gov.
                                            Other parties (non−debtors) can register at ebn.uscourts.gov.




Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)                   Notice of Chapter 11 Bankruptcy Case                              page 2
